DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Objections

Claim 14 is objected to because of the following informalities:  Line 9 discloses “the one more 
processors”.  The examiner believes this to be a typographical error and recommends amending the claim language to read “the one or more processors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 11-12, 14-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable 
over Zhang et al. (US 2008/0122424 A1), hereinafter Zhang, in view of Knoblach et al. (IS 2413 B), hereinafter Knoblach.

Regarding claim 1, Zhang discloses: An environmental sensor system for a high altitude platform configured for operation in the stratosphere, the environmental sensor system comprising:
a plurality of different detector modules configured to detect environmental factors associated with lightning occurring below the high altitude platform when operating in the stratosphere, the plurality of different detector modules including at least a lightning detector, a transient pulse detector and an electric field detector, the plurality of different detector modules being arranged in one or more sensor suites configured for placement on the high altitude platform; (Zhang, e.g., see fig. 1 illustrating an integrated electric (E) and magnetic (B) field sensor, and see fig. 4 illustrating electric field sensor(s) (330)-(335), (430)-(433), (530)-(534), magnetic field sensor(s) (352), (452)-(455), (552), E&B field Magnitudes (580), E&B field Directions (585); examiner is construing the magnitude and direction E&B field detectors as the transient pulse detector; and see fig. 6 illustrating lightning distance calculator (810), lightning direction calculator (820), lightning type determination (830); construed by the examiner as the lightning detector module; magnetic field sensor(s) (652), electric field sensor(2) (630)-(633); construed by the examiner as the electric field detector module; see also para. [0033] disclosing the present invention provides advances in connection with establishing a compact sensor system that can measure multiple vector components of both electric and magnetic fields at very high sensitivity; see also para. [0035] disclosing housing (350) is formed from attaching three individual sensor modules (355)-(357), with sensor (330) and (331) being carried by module (355); sensors (332) and (33) being carried by module (356); and sensors (334) and (335) being carried by module (357); see also para. [0020] disclosing the lightning detection sensor can incorporate 3-axis B-field and/or 3-axis E-field sensors.  From the well defined polarization of the electromagnetic signal produced by lightning, the 3-axis sensor outputs are used to determine the components of the B-field in the horizontal plane and the component of the E-field in the vertical direction; see also para. [0050] disclosing computing the correlation between different pairs of E and B sensor data.  This approach relies upon the fact that the predominant cause of E-field noise is the motion of airborne charged dust and particulates, while the predominant cause of B-field noise is the motion of the sensor itself due to seismic induced vibrations or wind buffeting.  These noise sources are not generally correlated in a time domain, and so they will not appear in a correlated output.  This method is particularly effective when looking at electromagnetic transients (pulses in E and B) that are produced by some sources; see also para. [0019] disclosing its compact  nature makes it possible to install the system in small aircraft and boats, or to hand-carry it to an area of interest; see also para. [0038] disclosing integrating the E and B sensor hardware obviously results in a smaller, lighter and less expensive system.  These are significant benefits in their own right and make possible some applications, such as deployment of sensor system (300) on an aircraft; examiner notes the claim limitations “when operating in the stratosphere” entails a method of intended use, ergo, the recited limitations do not carry patentable weight over the prior art.  See MPEP 2114.II.).
memory configured to store data received from the plurality of different detector modules, the data being associated with the detected environmental factors; and (Zhang, e.g., see fig. 4 illustrating controller (575) and data storage (573), and fig. 6 illustrating controller (675) and data storage (573); see also para. [0046] disclosing sensor system (300), (400), (500) also preferably includes a data storage pack (573) for storing electric and magnetic field data that can be transmitted through either wired or wireless connections).
one or more processors operatively coupled to the memory and the plurality of different detector modules, the one or more processors being configured to receive the data from the plurality of different detector modules, and (Zhang, e.g., see fig. 4 to controller (575), data storage (573), self calibration unit (595) and processed outputs (590), E&B field magnitudes (580), E&B field Directions (585), electric field sensor(s) (330)-(335), (430)-(433), (530)-(534), magnetic field sensor(s) (352), (452)-(455), (552), and see fig. 6; see also para. [0047] disclosing fig. 4 generally illustrates basic aspects of the present invention wherein both electric and magnetic field data is sent to a controller (575) in order that the signals can be processed to determine one or more vector components of the electric and/or magnetic field as represented by magnitude data (580) and direction data (585); see also para. [0059] disclosing the detected electric and magnetic field data can be separately stored and/or outputted, or further processed by controller (575), such as combining the various data in the ways discussed above, in order to establish processed data outputs as represented in fig. 4 at (590)).
Zhang is not relied upon as explicitly disclosing: to control at least one of a vertical or lateral position of the high altitude platform based on a likelihood of lightning in the environment below the high altitude platform when operating in the stratosphere. 
However, Knoblach further discloses: to control at least one of a vertical or lateral position of the high altitude platform based on a likelihood of lightning in the environment below the high altitude platform when operating in the stratosphere. (Knoblach, e.g., see fig. 10 illustrating a balloon station (12) filled with low density gas (70), height control air conditioning device (72), antenna (76), and weather data collection package (82); see also pg. 12, line 37 – pg. 13, line 8 disclosing fig. 10 shows a diagram of elevation seen from the side of station 12 in a display showing low density gas (70) is preferably a latex ball (70).  It will be reported that other lighter-than-air containers, such as lorries, Belgium, aircraft, airships, aircraft, weather belts, jimsphere Belgium, balloons, balloons, weather belts could also be used in lieu of latex 70’s proposal of figure 10.  A fiber-optic cable is used as a wire could form a light beam due to a high power field when it passes through a thunder cloud; see also pg. 8, lines 1-23 disclosing to form a group of windscreen telecommunications stations, transmitters are mounted on lighter-than-air carrier devices, such as high altitude belts similar to those used by the United States Weather Observatory (NWS), yet modified to offer controlled height adjustment devices by use methods such as gas aeration and ballast suspension.  Computer-controlled height control and computerization are used; see also pg. 4, lines 2-4 disclosing the SNS stations rise after a shot at a controlled, adjustable height as they migrate over a geographical area according to the weather conditions; examiner notes that passing a balloon into the atmosphere as to migrate over a geographical area according to weather conditions, wherein those weather conditions include passing the balloon through a thunder cloud is at least implicit in controlling a vertical positioning based upon the likelihood of lightning; The claim limitations “when operating in the stratosphere” entails a method of intended use, ergo, the recited limitations do not carry patentable weight over the prior art.  See MPEP 2114.II.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang’s plurality of different detector modules arranged in one or more sensor suites configured for placement on the high altitude platform, memory configured to store data, and one or more processors operatively coupled to the memory and the plurality of different detector modules to receive data from the different detector modules with Knoblach’s control at least one of a vertical or lateral position of the high altitude platform based on a likelihood of lightning in the environment below the high altitude platform for at least the reasons that the balloons (12) are provided with a height control device of both low density gas and a device for releasing the high density ballast.  the height can be maintained for approximately 12-24 hours, corresponding to the current schedule of NWS belts.  If the NWS schedule is not used, the height of the ball can be maintained for more than 100 hours, as taught by Knoblach; e.g., see pg. 12, lines 12-28.

Regarding claim 3, Zhang in view of Knoblach discloses: The environmental sensor system of claim 1, wherein the plurality of different detector modules includes a magnetic field detector. (Zhang, e.g., see fig. 1 illustrating an integrated electric (E) and magnetic (B) field sensor, fig. 4 illustrating magnetic field sensor(s) (352), (452)-(455), (552), fig. 6 illustrating magnetic field sensor(s) (652), see also fig. 11 illustrating B field measurements vs. time; see also para. [0062] disclosing at a minimum, sensor system (600) includes at least two highly sensitive orthogonal magnetic induction (B-field) sensors (652) and at least one highly sensitive electric field (E-field) sensor (630)).

Regarding claim 11, Zhang in view of Knoblach discloses: A high altitude platform configured for operation in the stratosphere, the high altitude platform comprising:
an envelope having a lighter-than-air gas therein; a payload coupled to the envelope; and (Knoblach, e.g., see fig. 10 illustrating balloon (12) containing low density gas (70), and weather package (82); see also pg. 12, line 37 – pg. 13, line 16 disclosing figure 10 shows a diagram of elevation seen from the side of station (12) in a display showing low density gas (70) which is preferably a latex ball (70).  It will be reported that other lighter-than-air containers, such as lorries, Belgium, aircraft, airships, weather belts, and balloons could also be used in lieu of latex 70’s proposal.  The cable (84) is an optical conductor cable with a length of about 24 meters so that the weather data collection package (82) is sufficiently remote (70) to minimize the effect of turbulence the ball may cause on weather data that the weather package (82) measures).
the environmental sensor system of claim 1. (Zhang, e.g., see fig. 1 illustrating an integrated electric (E) and magnetic (B) field sensor).

Regarding claim 12, Zhang in view of Knoblach discloses: The high altitude platform of claim 11, wherein the one or more sensor suites includes first and second sensor suites, the first sensor suite being disposed along a portion of the payload, and the second sensor suite being disposed along a portion of the envelope.  (Knoblach, e.g., see fig. 10 illustrating signal transmission antenna (76); construed by the examiner as the second sensor suite; and also weather package (82); construed as the first sensor suite; see also pg. 14, lines 1-7 disclosing the signal transmission antenna (76) is output from the telecommunication device (74) and preferably vertically down from the telecommunication device (74) and preferably a co-linear array adjusted by approximately 6 degrees tilt to provide event distribution of transmission and reception across the entire distribution range; see also pg. 12, line 37 – pg. 13, line 8 disclosing the cable (84) is an optical conductor cable with a length of about 25 meters so that the weather data collection package (82) is sufficiently remote (70) to minimize the effect of turbulence the ball may cause on weather data that the weather package (82) measures.  The optical fiber cable (84) is used to send the weather data from the weather package (82) to the telecommunications unit (74)).

Regarding claim 14, Zhang discloses: A method for managing high altitude platform operation in the stratosphere, the method comprising:
receiving, by one or more processors, sensor data from a plurality of different detector modules of a high altitude platform, the sensor data including environmental factors associated with lightning occurring below the high altitude platform when operating in the stratosphere; (Zhang, e.g., see fig. 4 to controller (575), data storage (573), self calibration unit (595) and processed outputs (590), E&B field magnitudes (580), E&B field Directions (585), electric field sensor(s) (330)-(335), (430)-(433), (530)-(534), magnetic field sensor(s) (352), (452)-(455), (552), and see fig. 6; see also para. [0019] disclosing its compact  nature makes it possible to install the system in small aircraft and boats, or to hand-carry it to an area of interest; see also para. [0038] disclosing integrating the E and B sensor hardware obviously results in a smaller, lighter and less expensive system.  These are significant benefits in their own right and make possible some applications, such as deployment of sensor system (300) on an aircraft; see also para. [0020] disclosing the lightning detection sensor can incorporate 3-axis B-field and/or 3-axis E-field sensors.  From the well defined polarization of the electromagnetic signal produced by lightning, the 3-axis sensor outputs are used to determine the components of the B-field in the horizontal plane and the component of the E-field in the vertical direction; The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require the step of “when operating in the stratosphere” to be performed; accordingly, this step does not carry patentable weight).
processing, by the one or more processors, the sensor data from the plurality of different detector modules to identify a likelihood of lightning in the environment below the high altitude platform; and (Zhang, e.g., see para. [0062] disclosing at a minimum, sensor system (600) includes at least two highly sensitive orthogonal magnetic induction (B-field) sensors (652) and at least one highly sensitive electric field (E-field) sensor (630).  System (600) also contains embedded controller(s) (675) that process the signals measured by the E-field and B-field sensors (630)-(633), (652).  In the particular case of a lightning event, controller (675) will actually determine the physical properties of the lightning discharge.  In addition these measurements allow controller (675) to determine whether the lightning event was continuing current lightning, and also whether it was cloud-to-ground or intracloud lightning).
Zhang is not relied upon as explicitly disclosing: the one more processors generating a command, based on the processing, to control at least one of a vertical or lateral position of the high altitude platform based on the identified likelihood of lightening in the environment below the high altitude platform.
However, Knoblach further discloses: the one more processors generating a command, based on the processing, to control at least one of a vertical or lateral position of the high altitude platform based on the identified likelihood of lightening in the environment below the high altitude platform. (Knoblach, e.g., see fig. 10 illustrating a balloon station (12) filled with low density gas (70), height control air conditioning device (72), antenna (76), and weather data collection package (82); see also pg. 12, line 37 – pg. 13, line 8 disclosing fig. 10 shows a diagram of elevation seen from the side of station 12 in a display showing low density gas (70) is preferably a latex ball (70).  It will be reported that other lighter-than-air containers, such as lorries, Belgium, aircraft, airships, aircraft, weather belts, jimsphere Belgium, balloons, balloons, weather belts could also be used in lieu of latex 70’s proposal of figure 10.  A fiber-optic cable is used as a wire could form a light beam due to a high power field when it passes through a thunder cloud; see also pg. 8, lines 1-23 disclosing to form a group of windscreen telecommunications stations, transmitters are mounted on lighter-than-air carrier devices, such as high altitude belts similar to those used by the United States Weather Observatory (NWS), yet modified to offer controlled height adjustment devices by use methods such as gas aeration and ballast suspension.  Computer-controlled height control and computerization are used; see also pg. 4, lines 2-4 disclosing the SNS stations rise after a shot at a controlled, adjustable height as they migrate over a geographical area according to the weather conditions; examiner notes that passing a balloon into the atmosphere as to migrate over a geographical area according to weather conditions, wherein those weather conditions include passing the balloon through a thunder cloud is at least implicit in controlling a vertical positioning based upon the likelihood of lightning; The claim limitations “when operating in the stratosphere” entails a method of intended use, ergo, the recited limitations do not carry patentable weight over the prior art.  See MPEP 2114.II.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang’s receiving, by one or more processors, sensor data from a plurality of different detector modules of a high altitude platform, the sensor data including environmental factors associated with lightning occurring below the high altitude platform, and processing, by the one or more processors, the sensor data from the plurality of different detector modules to identify a likelihood of lightning in the environment below the high altitude platform with Knoblach’s one or more processors generating a command, based on the processing, to control at least one of a vertical or lateral position of the high altitude platform based on the identified likelihood of lightning in the environment below the high altitude platform for at least the reasons that the balloons (12) are provided with a height control device of both low density gas and a device for releasing the high density ballast.  the height can be maintained for approximately 12-24 hours, corresponding to the current schedule of NWS belts.  If the NWS schedule is not used, the height of the ball can be maintained for more than 100 hours, as taught by Knoblach; e.g., see pg. 12, lines 12-28.

Regarding claim 15, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The method of claim 14, further comprising transmitting the command to the high altitude platform. 
However, Knoblach further discloses: transmitting the command to the high altitude platform. (Knoblach, e.g., see fig. 14A to receiver (430), co-linear antenna assembly (484), modem (480) (482); see also pg. 16, line 36 – pg. 17, line 26 disclosing telecommunication is controlled by the (430), preferably using both signals from the 900 MHz transmitter and the modem (480) and gateway transmitters and modems (482) to and from the co-linear antenna assembly (484) are connected through the synchronization equipment of two 486 control information received in the co-linear antenna assembly (484), transmitted via the two-transmitter communication device and one of the relevant frequency transmitters to the (430’s) input signal from ground signals and also from the input data from the inbox as requested via the A/D modifies 444, GPS location information from (476), GPS information about time (478), and information from altimeter (466), different functions of the SNS station can be controlled.  Including gas gauge at box (488), corresponding to gas gaseous actuator (370).  Also, ballast is controlled in box (490), which corresponds to physical activator (372) for ballast).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s method for managing high altitude platform operations in the stratosphere with Knoblach’s transmission of the command to the high altitude platform for at least the reasons that transmission and reception of signals by the high altitude platform would allow for users to have access to all the different management data of the meteorological data as the SNS station rises, as taught by Knoblach; e.g., see pg. 16, lines 49-52.

Regarding claim 16, Zhang in view of Knoblach discloses: The method of claim 14, wherein:
the plurality of different detector modules includes at least a lightning detector, a transient pulse detector and an electric field detector; and (Zhang, e.g., see fig. 1 illustrating an integrated electric (E) and magnetic (B) field sensor, and see fig. 4 illustrating electric field sensor(s) (330)-(335), (430)-(433), (530)-(534), magnetic field sensor(s) (352), (452)-(455), (552), E&B field Magnitudes (580), E&B field Directions (585); examiner is construing the magnitude and direction E&B field detectors as the transient pulse detector; and see fig. 6 illustrating lightning distance calculator (810), lightning direction calculator (820), lightning type determination (830); construed by the examiner as the lightning detector module; magnetic field sensor(s) (652), electric field sensor(2) (630)-(633); construed by the examiner as the electric field detector module; see also para. [0033] disclosing the present invention provides advances in connection with establishing a compact sensor system that can measure multiple vector components of both electric and magnetic fields at very high sensitivity; see also para. [0035] disclosing housing (350) is formed from attaching three individual sensor modules (355)-(357), with sensor (330) and (331) being carried by module (355); sensors (332) and (33) being carried by module (356); and sensors (334) and (335) being carried by module (357); see also para. [0020] disclosing the lightning detection sensor can incorporate 3-axis B-field and/or 3-axis E-field sensors.  From the well defined polarization of the electromagnetic signal produced by lightning, the 3-axis sensor outputs are used to determine the components of the B-field in the horizontal plane and the component of the E-field in the vertical direction; see also para. [0050] disclosing computing the correlation between different pairs of E and B sensor data.  This approach relies upon the fact that the predominant cause of E-field noise is the motion of airborne charged dust and particulates, while the predominant cause of B-field noise is the motion of the sensor itself due to seismic induced vibrations or wind buffeting.  These noise sources are not generally correlated in a time domain, and so they will not appear in a correlated output.  This method is particularly effective when looking at electromagnetic transients (pulses in E and B) that are produced by some sources; see also para. [0019] disclosing its compact  nature makes it possible to install the system in small aircraft and boats, or to hand-carry it to an area of interest; see also para. [0038] disclosing integrating the E and B sensor hardware obviously results in a smaller, lighter and less expensive system.  These are significant benefits in their own right and make possible some applications, such as deployment of sensor system (300) on an aircraft).
the processing includes correlating the received sensor data from the lightning detector, the transient pulse detector and the electric field detector to determine whether the likelihood of lightening in the environment below the high altitude platform exceeds a threshold likelihood. (Zhang, e.g., see para. [0049]-[0050] disclosing It is generally desirable to combine the particular components of the E and B fields measured relative to the terrestrial frame of reference.  Specifically, it is important to determine the vertical component             
                (
                
                    
                        E
                    
                    
                        z
                    
                
                ,
                
                    
                        B
                    
                    
                        z
                    
                
                )
            
         and/or the horizontal components,             
                (
                
                    
                        E
                    
                    
                        h
                    
                
                ,
                
                    
                        B
                    
                    
                        h
                    
                
                )
            
         of each field in order to accurately determine the direction from the sensor system to the lightning strike.  A general case is to compute the correlation between different pairs of E and B sensor data.  This method is particularly effective when looking at electromagnetic transients (pulses in E and B) that are produced by some sources.  The general expression for the correlation of two continuous time domain signals g and h is given by:             
                C
                o
                r
                r
                
                    
                        g
                        ,
                        h
                    
                
                =
                
                    
                        ∫
                        
                            -
                            ∞
                        
                        
                            ∞
                        
                    
                    
                        g
                        
                            
                                τ
                                +
                                t
                            
                        
                        h
                        (
                        τ
                        )
                        d
                        t
                    
                
            
        .  The parameter t is a lag applied to one of the signals, generally used as a method to determine at what offset the two signals are most common (i.e., have the highest correlation).  For the application of noise rejection in two simultaneous signals the value of t will be 0 so the equation simply becomes:             
                C
                o
                r
                r
                
                    
                        g
                        ,
                        h
                    
                
                =
                
                    
                        ∫
                        
                            -
                            ∞
                        
                        
                            ∞
                        
                    
                    
                        g
                        
                            
                                τ
                            
                        
                        h
                        
                            
                                τ
                            
                        
                        d
                        t
                    
                
            
        .  The discrete form of the equation is then given by             
                C
                o
                r
                r
                
                    
                        g
                        ,
                        h
                    
                
                ≡
                
                    
                        ∑
                        
                            k
                            =
                            0
                        
                        
                            N
                        
                    
                    
                        
                            
                                g
                            
                            
                                k
                            
                        
                        
                            
                                h
                            
                            
                                k
                            
                        
                    
                
            
        , where N is the interval over which the correlation is considered.  To account for varying values of N and differences in signal amplitudes, the correlation is often normalized as such:             
                C
                o
                r
                r
                (
                g
                ,
                h
                )
                ≡
                
                    
                        
                            
                                ∑
                                
                                    k
                                    =
                                    0
                                
                                
                                    N
                                
                            
                            
                                
                                    
                                        g
                                    
                                    
                                        k
                                    
                                
                                
                                    
                                        h
                                    
                                    
                                        k
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                N
                                +
                                1
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            g
                                        
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                k
                                                =
                                                0
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    k
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        ; examiner notes the equations and disclosure presume a likelihood of a lightning strike to be 100%).

Regarding claim 22, Zhang in view of Knoblach discloses: The method of claim 14, further comprising issuing a command to vary one or more parameters of at least one of the plurality of different detector modules. (Zhang, e.g., see para. [0061] disclosing once the sensor is placed in a desired position, the calibration routine can be run as desired to confirm that the sensor is still operational in that it measures the known generated fields.  If an improper or no response is detected, it is immediately obvious.  Moreover if a small frequency dependent deviation is observed from the expected response, then this deviation can be used to provide diagnostic information as to the source of the problem.  In some case the measured data can be corrected by the modified response function to give a more accurate record of the field measured by the sensor).

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view 
of Knoblach, in further view of Teruya et al. (JP 2017210107 A), hereinafter Teruya.

Regarding claim 2, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The environmental sensor system of claim 1, wherein the one or more processors are further configured to:
transmit the stored data to a remote station for analysis; and receive a command from the remote station to control at least one of the vertical or lateral position based on the likelihood of lightening in the environment below the high altitude platform.
However, Teruya further discloses: transmit the stored data to a remote station for analysis; and (Teruya, e.g., see fig. 1 illustrating balloon communication device (17) and antenna (27) and control device (20), see also fig. 2 illustrating control device (20) which contains wireless communication section (21) and antenna (27) which are in direct connection with processing department (30) which controls a balloon rise (31), balloon lift controller (32), balloon altitude determination part (323), balloon altitude control (324), and control signal transmitter (325); see also pg. 3, lines 27-30 disclosing the balloon communication device (17) has an interface circuit for performing wireless communication according to a communication method such as a Wi-Fi (registered trademark), and performs wireless communication with the control device (20).  The balloon communication device (17) transmits the lightning distance signal input from the lightning sensor (15) to the control device (20); see also pg. 2, lines 37-41 disclosing the lightning sensor (15) detects the distance between the balloon (10) and the position where the lightning occurred, and transmits a lightning distance signal indicating lightning distance information related to the detected distance to the control device (20) via the balloon communication device (17)).
receive a command from the remote station to control at least one of the vertical or lateral position based on the likelihood of lightening in the environment below the high altitude platform. (Teruya, e.g., see pg. 3, lines 3-14 disclosing lightning distance information “0” indicating that the lightning sensor (15) is “safe” because the possibility that lightning will fall on the balloon (10) is low when the distance between the balloon (10) and the position where the lightning occurred is 40 km or more.  Is transmitted to the control device (20).  The lightning sensor (15) indicates that the lightning may fall on the balloon (10) when the distance between the balloon (10) and the position where the lightning is generated is 20 km or more and less than 40 km, so that lightning is indicated.  Information “1” is transmitted to the control device (20).  The lightning sensor (15) indicates that when the distance between the balloon (10) and the position where the lightning has occurred is 10 km or more and less than 20 km, there is a relatively high possibility that lightning will fall on the balloon (10), thereby indicating “warning”; see also pg. 3, lines 34-39 disclosing the control device (20) determines the altitude of the balloon (10) based on the lightning distance information related to the distance detected by the lightning sensor (15)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s environmental sensor system for a high altitude platform with Teruya’s processor configured to transmit the stored data to a remote station for analysis; and receive a command from the remote station to control at least one of the vertical or lateral position based on the likelihood of lightening in the environment below the high altitude platform for at least the reasons that a remote data storage would allow for higher processing power, faster computations, a greater magnitude of storage space, and allow for power management of multiple transmission attempts to control the high altitude platform(s).

Regarding claim 21, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The method of claim 14, wherein the processing further includes performing a failure analysis to classify a failure based on a magnitude of a detected electrical event.
However, Teruya further discloses: the processing further includes performing a failure analysis to classify a failure based on a magnitude of a detected electrical event. (Teruya, e.g., see pg. 5, line 32 – pg. 6, line 16 disclosing fig. 5 is a diagram illustrating an example of the balloon altitude determination table (241).  The table in the present embodiment is an example of a database format, and may be a format in which data is pooled in the server.  The balloon altitude determination table (241) indicates to what altitude the current altitude of the balloon (10) is changed according to the lightning distance information determined in the process of S202.  The balloon altitude determining unit (323) determines that the current altitude of the balloon (10) is the first altitude H1 to H1 when the lightning distance information is “0” indicating “safe” because the possibility of lightning falling on the balloon (10) is low.  The balloon altitude determining unit (323) determines that the current altitude of the balloon (10) is the first altitude H1 or the first altitude H1 when the lightning distance information is “1” indicating “careful” because lightning may fall on the balloon (10).  the balloon altitude determining unit (323) determines that the current altitude of the balloon (10) is the first altitude H1 when the lightning distance information is “2” indicating “warning” because the possibility of lightning falling on the balloon (10) is relatively high.  the balloon altitude determining unit (323) sets the altitude of the balloon (10) to the third altitude H3 when the lightning distance information is “3” indicating “dangerous” because the possibility of lightning falling on the balloon (10) is very high.  Decide what to do).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s method for managing high altitude platform operations in the stratosphere with Teruya’s performing a failure analysis to classify a failure based on a magnitude of a detected electrical event for at least the reasons that danger ratings are known and provide predictions to reasonable accommodations for testing equipment, as disclosed by Teruya on pg. 7, lines 11-15.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 
Knoblach, in further view of Liu et al. (CN 107390012 A), hereinafter Liu.

Regarding claim 4, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The environmental sensor system of claim 1, wherein the plurality of different detector modules includes a corona current detector. 
However, Liu further discloses: wherein the plurality of different detector modules includes a corona current detector. (Liu, e.g., see fig. 1 illustrating a portable high-voltage DC corona current measuring sensor comprising a sampling resistor unit (1), an isolating unit (2), electromagnetic shielding unit (4), a surface electric field equalization unit (7), and a signal processing unit (5); see also pg. 4, lines 13-30 disclosing an extra-high voltage DC corona current measuring sensor provided by the invention is to improve the existing technology, while maintaining the measurement of the existing high voltage direct current corona current function basis, the structure connection relationship on the sensor by a sampling resistor unit squirrel-cage structure, the sampling resistor unit is directly fixed on the supporting unit, and ensures the mechanical strength of the sampling resistor unit and ensures the reliability of the sampling resistor unit to work).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s environmental sensor system for a high altitude platform with Liu’s corona current detector for at least the reasons that the corona current detector is a simple structure, convenient for dismounting, convenient to install, and may satisfy different environment conditions for corona current measuring sensor as needed, as taught by Liu; e.g., see pg. 4, lines 19-20.

Regarding claim 5, Zhang in view of Knoblach, in further view of Liu discloses: The environmental sensor system of claim 4, wherein the corona current detector includes a discharge wire extending from the high altitude platform when operating in the stratosphere. (Zhang, e.g., see para. [0014] disclosing In NOAA Technical Report ERL 195-APCL 16, Runke describes a method of determining the location of lightning using two loop antennae to measure the magnetic field and one wire antenna to measure the electric field. The claim limitations “when operating in the stratosphere” entails a method of intended use, ergo, the recited limitations do not carry patentable weight over the prior art.  See MPEP 2114.II.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 
Knoblach, in further view of Smith (US 2020/0070945 A1), hereinafter Smith.

Regarding claim 6, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The environmental sensor system of claim 1, further comprising one or more additional detector modules selected from a group of a humidity detector, a temperature detector or an optical detector.
However, Smith further discloses: one or more additional detector modules selected from a group of a humidity detector, a temperature detector or an optical detector. (Smith, e.g., see fig. 5 illustrating control module (500) containing sensor array (502) of one or more of an altitude, temperature, or light detection; see also para. [0067] disclosing the control module (500), in this example, includes a sensor array (502) having one or more sensors configured to facilitate the operation of the neutral buoyancy towing system (110).  The sensor array (502) includes, in various examples, one or more of an altimeter, thermometer, light sensor or the like).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s environmental sensor system for a high altitude platform with Smith’s one or more additional detector modules selected from a group of a humidity detector, a temperature detector or an optical detector for at least the reasons that it is known that temperature is a function of pressure and volume.  Given that volume is known, the barometric pressure can be differentiated from the internal pressure of the envelope and thereby produce precision environmental measurements that would assist in aerial navigation and manipulation.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 
Knoblach, in further view of Georgy et al. (US 2020/0283149 A1), hereinafter Georgy.

Regarding claim 7, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The environmental sensor system of claim 1, further comprising a heater module configured to heat one or more of the plurality of different detector modules above a threshold temperature.
However, Georgy further discloses: a heater module configured to heat one or more of the plurality of different detector modules above a threshold temperature. (Georgy, e.g., see fig. 5 illustrating optical equipment (20), thermally insulating covering (51), and heating element (52); see also para. [0085]-[0089] disclosing the optical equipment (20) is advantageously covered with a thermally insulating covering (51), for example such as a covering comprising multiple layers of insulation and known by the acronym MLI.  Advantageously, the first portion (21) comprising the optical elements of the optical equipment is covered with a strip (510) of insulating covering, and a heating element (52), typically a thermostat is further positioned between the first portion (21) and the strip (510) of insulating covering (51).  This heating element may for example be an electric wire or a resistor releasing heat by Joule effect.  This heating element (52) is also advantageously programmed to heat only when the temperature of the portion (21) of the optical equipment comprising the optical elements, or the temperature of the air around this portion (21), is below a predetermined threshold).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s environmental sensor system for a high altitude platform with Georgy’s heater module configured to heat one or more of the plurality of different detector modules above a threshold temperature for at least the reasons that components of the payload may also be utilized for heat propagation and transfer, as taught by Georgy; e.g., see para. [0089].

Regarding claim 8, Zhang in view of Knoblach, in further view of Georgy discloses: The environmental sensor system of claim 7, wherein the heater module includes a main heater element and an auxiliary heater element. (Georgy, e.g., see para. [0085]-[0089] disclosing the heating element may for example be an electric wire or a resistor releasing heat by Joule effect.  This heating element (52) is also advantageously programmed to heat only when the temperature of the portion (21) of the optical equipment comprising the optical element, or the temperature of the air around this portion (21), is below a predetermined threshold.  Thermally conductive strips (53) are advantageously placed between the optical equipment and the insulating covering (510), the stripes (53) extending from the electronic capture or emissions unit (22) towards the portion (21) comprising the optical elements, so as to propagate heat from the electronic unit (22) towards said portion (21); examiner notes that heating element (52) is construed as the main heater and the propagated heat from the emissions unit (22) or electronic capture unit are construed as the auxiliary heater element).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in 
view of Knoblach, in further view of Bonawitz et al. (US 9,836,063 B1), hereinafter Bonawitz.

Regarding claim 10, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The environmental sensor system of claim 1, wherein the one or more processors are further configured to transmit the stored data to another high altitude platform.
However, Bonawitz further discloses: the one or more processors are further configured to transmit the stored data to another high altitude platform. (Bonawitz, e.g., see fig. 1 illustrating transmission of information amongst a network of balloons, to also include satellites and a ground-based station; see also fig. 3 illustrating processor (312), memory (314), RF communication system(s) (318); see also col. 5, lines 36-46 disclosing to transmit data to another balloon, a given balloon (102A) to (102F) may be configured to transmit an optical signal via a communication link (104).  In an exemplary embodiment, a given balloon (102A) to (102F) may use one or more RF transmitters, receivers, and/or transceivers to communication with other balloons.  Alternatively, some or all of balloons (102A) to (102F) may include high-power light-emitting diodes (LEDs) and/or laser systems for communication over communication links (104)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s environmental sensor system for a high altitude platform with Bonawitz’s one or more processors are further configured to transmit the stored data to another high altitude platform for at least the reasons that the use of balloons and ground stations in connection may provide a ground station configured as an access point wherein various devices may connect to the balloon network (100), as taught by Bonawitz, e.g., see col. 5, line 47 – col. 6, line 14.  

Regarding claim 17, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The method of claim 14, wherein the processing includes correlating the received sensor data against historical weather data.
However, Bonawitz further discloses: the processing includes correlating the received sensor data against historical weather data. (Bonawitz, e.g., see col. 20, lines 1-29 disclosing the control system may determine the level of uncertainty in various ways.  For example, the control system may determine the level of uncertainty by comparing sets of data within the flight data.  In particular, the control system may determine a first set of data that is representative of most recently recorded respective wind conditions (e.g., wind velocity and/or direction) at a given altitude (or two or more altitudes) as well as a second set of data that is representative of one or both of (i) historical respective wind conditions at the given altitude and (ii) predicted future wind conditions at a given altitude.  Once the first and second sets of data are determined, the control system may then compare the data sets).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s method for managing high altitude platform operation in the stratosphere with Bonawitz’s processing includes correlating the received sensor data against historical weather data for at least the reasons that it is known that historical data is more readily available for computations which saves on the high altitude platform’s power and CPU usage, as well as provides faster results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 
Knoblach, in further view of Bonawitz, in further view of Nazir et al. (US 10,996,374 B1), hereinafter Nazir.

Regarding claim 18, Zhang in view of Knoblach, in further view of Bonawitz is not relied upon as explicitly disclosing: The method of claim 17, wherein the historical weather data includes at least one of satellite cloud-top-height imagery, convective analysis reports, or satellite lightning-mapping imagery.
However, Nazir further discloses: the historical weather data includes at least one of satellite cloud-top-height imagery, convective analysis reports, or satellite lightning-mapping imagery. (Nazir, e.g., see fig. 1 illustrating server(s) (102) with weather forecast engine (104), and satellite images (112), see also figs. 9-13 and fig. 19; see also col. 2, lines 15-45 disclosing the system includes one or more servers that incorporate a weather forecast engine system to draw weather features from satellite imagery and other unstructured sources, as well as, national or global predictions and local weather measurements, to both generate modules of the weather forecast engine and to facilitate weather forecasts using the weather forecast engine.  In addition, the system can utilize annotated historical data to train one or more modules for use by the weather forecast engine for weather forecasting).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach, in further view of Bonawitz’s processing includes correlating the received sensor data against historical weather data with Nazir’s historical weather data includes at least one of satellite cloud-top-height imagery, convective analysis reports, or satellite lightning-mapping imagery for at least the reasons that the system incorporates a weather forecast engine system to draw weather features from satellite imagery and other unstructured sources, as well as, national or global predictions and local weather measurements, to both generate modules of the weather forecast engine and to facilitate weather forecasts using the weather forecast engine, as taught by Nazir; e.g., see col. 2, lines 28-37.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 
Knoblach, in further view of Bonawitz, in further view of Postrel (WO 2016/057098 A2), hereinafter Postrel.

Regarding claim 19, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The method of claim 14, wherein the processing includes: aggregating sensor data received from a fleet of high altitude platforms; and evaluating performance of a storm-avoidance procedure employed for the fleet.
However, Bonawitz further discloses: aggregating sensor data received from a fleet of high altitude platforms; and (Bonawitz, e.g., see figs. 1 and 2 illustrating a fleet of high altitude platforms in communication with each other; see also col. 10, lines 12-41 disclosing the central control system (200) may aggregate state information from some or all of the balloons (206A) to (2061) in order to determine an overall state of the network.  The central control system (200) may determine a current topology based on the aggregate state information from some or all the balloons (206A) to (2061).  The topology may provide a picture of the current optical links that are available in balloon network and/or the wavelength availability on the links).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s method for managing high altitude platform operation in the stratosphere with Bonawitz’s aggregating sensor data received from a fleet of high altitude platforms for at least the reasons that it is known that aggregate sensor data is capable of being fused and/or analyzed to gain a more accurate representation of the sensor environment.
Zhang in view of Knoblach, in further view of Bonawitz is not relied upon as explicitly disclosing: evaluating performance of a storm-avoidance procedure employed for the fleet.
However, Postrel further discloses: evaluating performance of a storm-avoidance procedure employed for the fleet. (Postrel, e.g., see figs. 2-6 illustrating a fleet of high altitude platforms/drones in communication with one another; see also pg. 24, line 23 – pg. 25, line 18 disclosing weather conditions (1120) may also cause rerouting of the drone at step (1106).  For example, if a storm is in the intended path of a drone, then it may be rerouted in order to avoid the storm).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach, in further view of Bonawitz’s method for managing high platform operations in the stratosphere and aggregating sensor data received from a fleet of high altitude platforms with Postrel’s evaluating performance of a storm-avoidance procedure employed for the fleet for at least the reasons that it is known that due to the sensitivity of B-field and E-field sensors, navigating a fleet of high altitude platforms to avoid direct electrical strikes due to lightning would lengthen the service life of usable equipment.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 
Knoblach, in further view of Rule et al. (US 2019/0311280 A1), hereinafter Rule.

Regarding claim 20, Zhang in view of Knoblach is not relied upon as explicitly disclosing: The method of claim 14, wherein the processing further includes performing a failure analysis to determine whether a failure is due to a storm condition.
However, Rule further discloses: the processing further includes performing a failure analysis to determine whether a failure is due to a storm condition. (Rule, e.g., see para. [0029] disclosing the model generator (154) can delineate the set of inventory data that is associated with the given storm of the ensemble forecast model, and can assign percentage probabilities of failure the specific characteristics of the given storm of the ensemble forecast model to the set of inventory of the probabilistic model (156).  As a result, each of the plurality of iterative probabilistic simulations on the probabilistic model (156) can result in a different outcome based on the different potential failures of the power-providing equipment described by the set of inventory data in response to the characteristics of the storm).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang in view of Knoblach’s method for managing high altitude platform operation in the stratosphere with Rule’s performing a failure analysis to determine whether a failure is due to a storm condition for at least the reasons that an analysis of equipment failure due to a storm condition would apprise the user of how to more appropriately allocate resources.

Allowable Subject Matter

Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 9,511,844 B1 to DeVaul relates to solar Montgolfier balloon with a fuel cell.
US 2014/0197982 A1 to Wang et al. relates to a system and method for social networking of aircraft for information exchange.
US 6,010,093 A to Paulson relates to a high altitude airship system.


Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863